Exhibit EXECUTION COPY AMENDMENT NO. 8 TO REVOLVING CREDIT AND SECURITY AGREEMENT among UNIFORCE SERVICES, INC., BRENTWOOD SERVICE GROUP, INC., CLINICAL LABFORCE OF AMERICA, INC., COMFORCE INFORMATION TECHNOLOGIES, INC., COMFORCE TECHNICAL, LLC, COMFORCE TECHNICAL SERVICES, INC., COMFORCE TELECOM, INC., CTS OF WASHINGTON, LLC, PRO CLINICAL SUPPORT SERVICES, LLC, PRO UNLIMITED GLOBAL, LTD (UK), PRO UNLIMITED GLOBAL (HK) LIMITED, PRO UNLIMITED GLOBAL JAPAN, LTD a/k/a PRO UNLIMITED GLOBAL JAPAN, YK, PRO UNLIMITED, INC., PRO UNLIMITED MPS, INC., TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC., UNIFORCE STAFFING SERVICES, INC., SUMTEC CORPORATION, THISCO OF CANADA, INC., CTS GLOBAL, INC. (as Borrowers) and COMFORCE OPERATING, INC. (as Borrowing Agent) and COMFORCE CORPORATION (as Guarantor) and PNC BANK, NATIONAL ASSOCIATION (as Administrative Agent and Lender) and THE OTHER LENDERS PARTY HERETO as of June 6, 2008 EXECUTION COPY AMENDMENT NO. 8 TO CREDIT AGREEMENT This Amendment No. 8 to Credit Agreement (this “Amendment”) is executed and delivered by the undersigned as of June 6, 2008.Reference is hereby made to the Revolving Credit and Security Agreement, dated as of June 25, 2003, as amended, among COMFORCE Operating, Inc. (“COI”), as
